Exhibit 10.2
Description of performance goals under the Amended and Restated National Fuel
Gas Company 2007 Annual At Risk Compensation Incentive Program and the National
Fuel Gas Company Executive Annual Cash Incentive Program
On December 20, 2010, the Compensation Committee of the Board of Directors of
National Fuel Gas Company (the “Company”) adopted specific written performance
goals for fiscal year 2011 under the Amended and Restated National Fuel Gas
Company 2007 Annual At Risk Compensation Incentive Program (“AARCIP”) for David
F. Smith, Ronald J. Tanski, Matthew D. Cabell and Anna Marie Cellino. Mr. Smith
is Chairman of the Board and Chief Executive Officer of the Company. Mr. Tanski
is President and Chief Operating Officer of the Company. Mr. Cabell is President
of Seneca Resources Corporation (“Seneca Resources”), the Company’s exploration
and production subsidiary, and Senior Vice President of the Company.
Mrs. Cellino is President of National Fuel Gas Distribution Corporation
(“Distribution Corporation”), the Company’s utility subsidiary.
Mr. Smith, Mr. Tanski, Mr. Cabell and Mrs. Cellino will earn cash compensation
in fiscal 2011 under the AARCIP depending upon their performance relative to
their goals. Compensation amounts pursuant to these arrangements can range from
zero to 200% of salary for Mr. Smith, from zero to 160% of salary for Mr. Tanski
and from zero to 140% of salary for Mr. Cabell and Mrs. Cellino. Target
compensation is 100% of salary for Mr. Smith, 80% of salary for Mr. Tanski and
70% of salary for Mr. Cabell and Mrs. Cellino. The Compensation Committee may
approve other compensation or awards at its discretion.
The goals for Mr. Smith relate to Company earnings per share (weighted as 25% of
the formula), earnings per share of the Company’s pipeline and storage
subsidiaries and utility subsidiary (weighted as 25% of the formula), oil and
natural gas production volume (multiple goals weighted in the aggregate as 35%
of the formula), safety and environmental compliance (multiple goals weighted in
the aggregate as 10% of the formula), and the Company’s investor relations
program (weighted as 5% of the formula).
The goals for Mr. Tanski relate to Company earnings per share (weighted as 25%
of the formula), earnings per share of the Company’s pipeline and storage
subsidiaries and utility subsidiary (weighted as 25% of the formula), oil and
natural gas production volume (weighted as 15% of the formula), growth of the
pipeline and storage segment (weighted as 15% of the formula), management of the
capital expenditure budgets of the Company’s pipeline and storage subsidiaries
and utility subsidiary (weighted as 5% of the formula), safety (weighted as 5%
of the formula), Distribution Corporation’s effectiveness in obtaining customer
assistance under the Home Energy Assistance Program (weighted as 5% of the
formula), and the Company’s investor relations program (weighted as 5% of the
formula).
The goals for Mr. Cabell relate to Company earnings per share (weighted as 15%
of the formula), earnings per share of Seneca Resources (weighted as 15% of the
formula), oil and natural gas production volume (multiple goals weighted in the
aggregate as 30% of the formula), oil and natural gas reserve replacement
(weighted as 20% of the formula), finding and

 



--------------------------------------------------------------------------------



 



development costs (weighted as 10% of the formula), lease operating expenses and
general and administrative expenses (weighted as 5% of the formula), and
environmental/safety compliance (weighted as 5% of the formula).
The goals for Mrs. Cellino relate to Company earnings per share (weighted as 25%
of the formula), earnings per share of the Company’s pipeline and storage
subsidiaries and utility subsidiary (weighted as 25% of the formula), safety
(multiple goals weighted in the aggregate as 15% of the formula), Distribution
Corporation customer service standards (weighted as 10% of the formula),
Distribution Corporation meter reading (weighted as 10% of the formula),
employee education (weighted as 5% of the formula), and Distribution
Corporation’s effectiveness in obtaining customer assistance under the Home
Energy Assistance Program (multiple goals weighted in the aggregate as 10% of
the formula).
Also on December 20, 2010, the Compensation Committee adopted specific written
performance goals for fiscal year 2011 under the National Fuel Gas Company
Executive Annual Cash Incentive Program (“EACIP”) for David P. Bauer, Treasurer
and Principal Financial Officer of the Company; and James D. Ramsdell, Senior
Vice President of Distribution Corporation. Mr. Bauer and Mr. Ramsdell will earn
cash compensation in fiscal 2011 under the EACIP depending upon their
performance relative to their goals. Compensation amounts pursuant to these
arrangements can range from zero to 90% of salary for Mr. Bauer and
Mr. Ramsdell. Target compensation is 45% of salary for Mr. Bauer and Mr.
Ramsdell. The Compensation Committee may approve other compensation or awards at
its discretion.
The goals for Mr. Bauer relate to Company earnings per share (weighted as 25% of
the formula), earnings per share of the Company’s pipeline and storage
subsidiaries and utility subsidiary (weighted as 25% of the formula), the
Company’s investor relations program (multiple goals weighted in the aggregate
as 20% of the formula), internal control compliance (weighted as 5% of the
formula), and individual performance as otherwise subjectively determined
(weighted as 25% of the formula).
The goals for Mr. Ramsdell relate to Company earnings per share (weighted as 25%
of the formula), earnings per share of the Company’s pipeline and storage
subsidiaries and utility subsidiary (weighted as 25% of the formula), safety
(multiple goals weighted in the aggregate as 15% of the formula), Distribution
Corporation meter reading (weighted as 5% of the formula), management of the
capital expenditure budgets of the Company’s pipeline and storage subsidiaries
and utility subsidiary (weighted as 5% of the formula), and individual
performance as otherwise subjectively determined (weighted as 25% of the
formula).

 